UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

 

JAMES EARL PHILLIPS, JR. CIVIL ACTION NO. 19-0464
VERSUS JUDGE ELIZABETH ERNY FOOTE

LYNDALL LANE EASON, JR. MAGISTRATE JUDGE HORNSBY

 

MEMORANDUM RULING

Plaintiff James Earl Phillips, Jr. (‘Phillips’) has filed a complaint alleging that
Defendant Lyndall Lane Eason, Jr. (“Eason”) shot at Phillips as the latter sat in his car. [Record
Document 1 at 3]. He seeks $27,000 for damage to his car and for emotional distress. [Id at
4]. Before the Court is the Magistrate Judge’s Report and Recommendations, recommending
that this case be dismissed with prejudice for failure to state a claim under 42 U.S.C. § 1983.
[Record Document 8]. After a de novo review of the record, including the objections filed,
this Court agrees with the Magistrate Judge’s conclusion regarding § 1983 but believes that the
correct disposition of Phillips’s claim is a dismissal without prejudice for lack of subject-matter
jurisdiction. |

Phillips is currently incarcerated at the Caddo Correctional Center. [Record Document
1-2]. He submitted his complaint on the form used by inmates to file civil rights claims.
[Record Document 1 at 1]. The Magistrate Judge correctly concluded that Phillips’s claim does
not identify an act made under the color of state law and so is not cognizable under § 1983.

[Record Document 8 at 2]. !

 

' It appears that the only thing that Phillips wants from the state is information
regarding a criminal case that the state brought against Eason for the shooting. [Record
Document 9].
However, this Court is obligated to construe pro se complaints liberally. JoAnson v.
Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (citing Brinkmann v. Johnston, 793 F.2d 111, 112 (th
Cir. 1986)). Although Phillips does not explicitly reference Louisiana tort law, he has clearly
stated facts that constitute a claim against Eason in tort. [Record Document 1 at 3].

Tort claims between private individuals such as Phillips and Eason atise under state
law. A federal court may only hear state-law claims under diversity jurisdiction or supplemental
jurisdiction. 28 U.S.C. §§ 1332, 1367. Phillips has stated no federal claim to which his state-
law claim could be a supplement. Although Phillips has alleged that he and Eason are diverse
in citizenship, [Record Document 1 at 2-3], diversity jurisdiction also requires an amount in
controversy that exceeds $75,000. The amount in controversy that Phillips has pleaded falls
far below that amount. Therefore, the Court concludes that it lacks jurisdiction over Phillips’s
claim.

The Court ADOPTS IN PART and REJECTS IN PART the Report and
Recommendations. [Record Document 8]. It is ADOPTED as to the legal conclusion that
Phillips has failed to state a claim under § 1983, but the Magistrate Judge’s recommended
disposition is REJECTED. Instead, this action will be DISMISSED WITHOUT
PREJUDICE for lack of jurisdiction. Phillips is free to litigate his claim in a court of
competent jurisdiction.

The motion to appoint counsel [Record Document 9] is DENIED AS MOOT.

 

Uh | AND SIGNED in Shreveport, Louisiana, his Qo of
FFT \

, 2019. =<

ELIZABEEH ERNY-FOOTE

UNITED STATES DISTRICT JUDGE
